Citation Nr: 1126795	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  09-17 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 1963 to February 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran subsequently had a change of address to Florida and the RO in St. Petersburg, Florida has assumed jurisdiction.  

In April 2011, the Veteran appeared before the undersigned and gave testimony in support of his claim.  A complete transcript is of record.  

The Board notes that the Veteran was previously denied service connection for anxiety.  His current claim is for anxiety and for PTSD.  The Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The issue on appeal has been recharacterized as noted on the first page of this decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran seeks to reopen his claim for service connection for a psychiatric disorder to include PTSD.  The record currently before the Board consists only of an incomplete temporary file.  Thus the evidence before the Board for review lacks numerous documents critical for adjudicating the claim.  For example, the oldest record in the file is dated in January 2005, and is a copy of a rating action finding no new and material evidence had been received to reopen a claim for service connection for anxiety.  That document reveals that there was a prior decision in 1977 which denied the claim.  There is no evidence regarding the 2005 RO decision in the file and the 1977 decision and evidence considered in 1997 are not in the file.  The only documents currently before the Board are those associated with a temporary folder and the current claim.  Since the issue before the Board involves prior decisions, the complete claims file is necessary for review.   

Accordingly, before the Board can adjudicate the Veteran's claim, the RO must take all procedurally appropriate actions to locate the complete claims file and consolidate all records pertaining to the Veteran.  

Accordingly, the case is remanded for the following action:

1.  The RO must take all procedurally appropriate actions to locate the Veteran's complete claims file.  When the claims file is located, the current temporary file must be merged with the claims file to consolidate all existing files for the Veteran into a single file containing all documents necessary for adjudication.  

2.  All efforts to locate the Veteran's claims file must be clearly documented in the record.  If the claims file cannot be located, the record must be so documented.  the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  

3.  Thereafter the file should be returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


